
	
		III
		110th CONGRESS
		2d Session
		S. RES. 656
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2008
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Akaka, Mr.
			 Alexander, Mr. Allard,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Bayh, Mr. Bennett,
			 Mr. Biden, Mr.
			 Bingaman, Mr. Bond,
			 Mrs. Boxer, Mr.
			 Brown, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Byrd, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 Martinez, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Ms.
			 Mikulski, Ms. Murkowski,
			 Mrs. Murray, Mr. Nelson of Florida, Mr.
			 Nelson of Nebraska, Mr.
			 Obama, Mr. Pryor,
			 Mr. Reed, Mr.
			 Roberts, Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, Mr.
			 Webb, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the terrorist attacks committed against the United States of America
		  on September 11, 2001.
	
	
		Whereas at 8:46 AM on the morning of September 11, 2001,
			 hijacked American Airlines Flight 11 was flown into the upper portion of the
			 North Tower of the World Trade Center in New York City, New York;
		Whereas 17 minutes later, at 9:03 AM, hijacked United
			 Airlines Flight 175 crashed into the South Tower of the World Trade
			 Center;
		Whereas the Fire Department of New York (FDNY), the New
			 York Police Department (NYPD), the Port Authority Police Department (PAPD), the
			 Office of Emergency Management (OEM) of the Mayor of New York, and countless
			 eyewitnesses and public health officials responded immediately and valiantly to
			 these horrific events;
		Whereas at 9:37 AM, the west wall of the Pentagon was hit
			 by hijacked American Airlines Flight 77, whose impact caused immediate and
			 catastrophic damage to the headquarters of the Department of Defense;
		Whereas Pentagon officials, county fire, police, and
			 sheriff departments, the Metropolitan Washington Airports Authority, the Ronald
			 Reagan Washington National Airport Fire Department, the Fort Myer Fire
			 Department, the Virginia State Police, the Virginia Department of Emergency
			 Management, the Federal Bureau of Investigation, the Federal Emergency
			 Management Agency, a National Medical Response Team, the Bureau of Alcohol,
			 Tobacco, and Firearms, and numerous military personnel all responded promptly
			 and courageously to this attack on the United States military
			 establishment;
		Whereas the passengers and crew of hijacked United
			 Airlines Flight 93 acted heroically to retake control of the airplane and
			 thwart the taking of additional American lives by crashing the airliner in
			 Shanksville, Pennsylvania, and, in doing so, gave their lives to save countless
			 others;
		Whereas nearly 3,000 innocent civilians were killed in the
			 heinous attacks of September 11, 2001;
		Whereas the Fire Department of New York suffered 343
			 fatalities on September 11, 2001, the largest loss of life of any emergency
			 response agency in United States history;
		Whereas the Port Authority Police Department suffered 37
			 fatalities in the attacks, the largest loss of life of any police force in
			 United States history;
		Whereas the New York Police Department suffered 23
			 fatalities as a result of the terrorist attacks, the second largest loss of
			 life of any police force in United States history, exceeded only by the number
			 of Port Authority Police Department officers lost that same day;
		Whereas seven years later, the people of the United States
			 of America and people around the world continue to mourn the tremendous loss of
			 innocent life on that fateful day; and
		Whereas seven years later, thousands of men and women in
			 the United States Armed Forces remain in harm’s way defending our Nation
			 against those who seek to threaten the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes
			 September 11, 2008, as a day of solemn commemoration of the events of September
			 11, 2001;
			(2)offers its
			 deepest and most sincere condolences to the families, friends, and loved ones
			 of the innocent victims of the September 11, 2001, terrorist attacks;
			(3)honors the heroic
			 service, actions, and sacrifices of first responders, law enforcement
			 personnel, State and local officials, volunteers, and countless others who
			 aided the innocent victims of these attacks and, in doing so, bravely risked
			 and often gave their own lives;
			(4)recognizes the
			 valiant service, actions, and sacrifices of United States personnel, including
			 members of the United States Armed Forces, the United States intelligence
			 agencies, the United States diplomatic service, law enforcement personnel, and
			 their families, who have given so much, including their lives and well-being,
			 to support the cause of freedom and defend our Nation’s security; and
			(5)reaffirms that
			 the people of the United States will never forget the challenges our country
			 endured on and since September 11, 2001, and will work tirelessly to defeat
			 those who attacked our Nation.
			
